Name: Commission Regulation (EU) No 581/2010 of 1 July 2010 on the maximum periods for the downloading of relevant data from vehicle units and from driver cards (Text with EEA relevance )
 Type: Regulation
 Subject Matter: land transport;  European Union law;  organisation of work and working conditions;  transport policy;  communications
 Date Published: nan

 2.7.2010 EN Official Journal of the European Union L 168/16 COMMISSION REGULATION (EU) No 581/2010 of 1 July 2010 on the maximum periods for the downloading of relevant data from vehicle units and from driver cards (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (1), and in particular Article 10(5)(c) thereof, Whereas: (1) Regular downloads of data recorded by the vehicle unit and on the driver card are necessary in order to render possible an effective control of the drivers and the undertakings compliance with the provisions on driving times and rest periods as laid down by Regulation (EC) No 561/2006. (2) By determining the maximum period within which the relevant data shall be downloaded from the vehicle unit and the driver card, conditions for road transport undertakings will be further harmonised throughout the Union. (3) For the determination of the maximum periods within which data are to be downloaded, only days with a recorded activity should be counted. (4) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (2) applies to the processing of personal data pursuant to this Regulation. (5) In order to reduce administrative burden on undertakings, it is appropriate to define the relevant data to be downloaded. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 18(1) of Council Regulation (EEC) No 3821/85 (3), HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down the maximum periods within which the relevant data shall be downloaded from the vehicle unit and driver card for the purposes of Article 10(5)(a)(i) of Regulation (EC) No 561/2006. 2. For the purposes of this Regulation, relevant data means any data recorded by the digital tachograph other than detailed speed data. 3. The maximum period within which the relevant data are downloaded shall not exceed: (a) 90 days for data from the vehicle unit; (b) 28 days for data from the driver card. 4. Relevant data has to be downloaded in such a way that no data is lost. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from the 90th day following the publication. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 1 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 102, 11.4.2006, p. 1. (2) OJ L 281, 23.11.1995, p. 31. (3) OJ L 370, 31.12.1985, p. 8.